Citation Nr: 0516192	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-25 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right cubital tunnel 
syndrome with ulnar nerve symptoms, claimed as neurological 
problems of the right upper extremity.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




REMAND

The veteran served on active duty from August 1969 to August 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to service connection for right cubital 
tunnel syndrome with ulnar nerve symptoms, claimed as 
neurological problems of the right upper extremity.

The veteran has requested a videoconference hearing, wherein 
he can provide testimony at the RO in conference with a 
Veterans Law Judge at the Board's offices in Washington, DC.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
in Washington, DC. for the following:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge in accordance with the docket 
number of his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
otherwise notified but he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




